Mollison, Judge:
This is an appeal for reappraisement of two ' coats which arrived in the United States from Czechoslovakia via parcel post. It appears that the brother-in-law of the plaintiff, resident in Czechoslovakia, sent the coats to the plaintiff and his wife, apparently without solicitation. They consisted of a lady’s Persian lamb coat and a man’s opossum fur-lined coat, both in used condition. They were originally appraised at $180 for the former and $60 for the latter, but when called to the stand, the examiner in the appraiser’s office who passed the merchandise and made the return of value thereon admitted that in his original examination he had not had an opportunity to open the coats in such a way as to examine the inner pelts.
*253Such an opportunity was afforded at the time the case came on for trial, and the examiner stated that he found the pelts to be very dry and that the value of the coats would be materially reduced because of the condition of the skins. Based upon his experience in the examination of similar articles at about the time of importation, he stated he would place a value on the Persian lamb coat of $60, and on the fur-lined coat of $20. These values were acceptable to the plaintiff.
I therefore find these values to be the proper values of the coats involved, and judgment will issue accordingly.